     Case 1:19-cv-01389-DAD-JDP Document 15 Filed 08/13/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       AURELIO SANCHEZ AVILES,                        Case No. 1:19-cv-01389-JDP
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        DISMISS PETITION FOR FAILURE TO
13            v.                                        EXHAUST CLAIMS
14       J. SULLIVAN,                                   OBJECTIONS DUE IN THIRTY DAYS
15                       Respondent.                    ECF No. 1
16                                                      ORDER DIRECTING CLERK OF COURT TO
                                                        ASSIGN CASE TO DISTRICT JUDGE
17

18

19           Petitioner Aurelio Sanchez Aviles, a state prisoner without counsel, seeks a writ of habeas

20   corpus under 28 U.S.C. § 2254. ECF No. 1. Petitioner claims that his due process rights are

21   currently being violated by officials at his prison. See ECF No. 1 at 6. Petitioner states that he

22   was granted elderly parole on April 10, 2019, and that his release date was set for July 19, 2019.

23   Id. However, he remains incarcerated. Id.1

24

25

26
     1
       We have reviewed the California Department of Corrections and Rehabilitation’s inmate locator
     listing for the petitioner and take judicial notice of it per Rule 201 of the Federal Rules of
27   Evidence. See California Department of Corrections and Rehabilitation Inmate Locator,
     https://inmatelocator.cdcr.ca.gov/ (search “Search for Inmate” for “Aurelio Aviles”). The
28   petitioner’s parole eligibility date is listed as July 2021.
                                                           1
     Case 1:19-cv-01389-DAD-JDP Document 15 Filed 08/13/20 Page 2 of 4

 1          The matter is before the court for preliminary review under Rule 4 of the Rules Governing

 2   Section 2254 Cases. Under Rule 4, the judge assigned to a habeas corpus proceeding must

 3   examine the petition and order a response thereto unless it “plainly appears” that the petitioner is

 4   not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v.

 5   Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). Rule 4 was “designed to give courts an active

 6   role in summarily disposing of facially defective habeas petitions.” Ross v. Williams, 896 F.3d

 7   958, 968 (9th Cir. 2018) (citation omitted). The court may dismiss claims at screening for “easily

 8   identifiable” procedural defects. See id. On February 10, 2020, we issued an order to show cause

 9   why the petition should not be dismissed for lack of exhaustion at the state level.2 ECF No. 7.

10   Petitioner was granted three extensions of time to respond to our order. ECF Nos. 9, 11, 13.

11   Petitioner has not responded, and the time to do so has passed. See ECF No. 13.

12   Discussion

13          Petitioner must exhaust his claims before seeking federal habeas review. See 28 U.S.C.

14   § 2254(b)(1)(A); Murray v. Schriro, 882 F.3d 778, 807 (9th Cir. 2018). The exhaustion doctrine

15   is based on comity; it gives the state courts the initial opportunity to correct the state’s alleged

16   constitutional deprivations. See Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy,

17   455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by providing the

18   highest state court with a full and fair opportunity to consider each claim before presenting it to a

19   federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364,

20   365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).
21          Although petitioner states that he has sought review before the highest state court, we

22   have no indication that this is so.3 See ECF No. 1 at 3. Petitioner has failed to provide any

23
     2
       In our order to show cause, we warned petitioner that a failure to respond to the order might
24   result in a recommendation for dismissal. See Fed. R. Civ. P. 41(b) (stating that a petitioner’s
     failure to prosecute or to comply with a court order may result in a dismissal of an action).
25   3
       We have reviewed the California Court’s Appellate Courts Case Information database and take
26   judicial notice of it per Rule 201 of the Federal Rules of Evidence. See California Court
     Appellate Courts Case Information, https://appellatecases.courtinfo.ca.gov/search (search Fifth
27   Appellate District and California Supreme Court, “Search by Party” for “Aurelio Aviles”).
     Petitioner sought habeas relief from the California Court of Appeal for a parole release violation
28   on April 29, 2020. See In re Aurelio Sanchez Aviles on H.C., No. F081081 (Cal. Ct. App. May
                                                        2
     Case 1:19-cv-01389-DAD-JDP Document 15 Filed 08/13/20 Page 3 of 4

 1   evidence that he has sought review of his claims before the state courts, as required by

 2   § 2254(b)(1)(A), despite being provided with nearly six months to do so. Therefore, we

 3   recommend that the petition be dismissed for failure to exhaust his claims.

 4   Certificate of Appealability

 5          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 6   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

 7   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

 8   district court to issue or deny a certificate of appealability when entering a final order adverse to a

 9   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

10   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

11   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

12   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

13   his constitutional claims or that jurists could conclude the issues presented are adequate to

14   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

15   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

16   denial of a constitutional right. Thus, we recommend that the court not issue a certificate of

17   appealability.

18   Findings and Recommendations

19          We recommend that the court dismiss the petition, ECF No. 1, and decline to issue a

20   certificate of appealability. Under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of
21   Practice for the United States District Court, Eastern District of California, we submit the findings

22   and recommendations to the U.S. District Court judge presiding over the case. Within thirty days

23   of the service of the findings and recommendations, any party may file written objections to the

24   findings and recommendations. That document must be captioned “Objections to Magistrate

25

26   21, 2020). The petition was denied on May 21, 2020. We have no indication that the habeas
     petition filed with the Court of Appeal raised the same claims as those raised in the instant
27   petition. Moreover, we can find no record of petitioner seeking habeas relief before the
     California Supreme Court.
28
                                                         3
     Case 1:19-cv-01389-DAD-JDP Document 15 Filed 08/13/20 Page 4 of 4

 1   Judge’s Findings and Recommendations.” The presiding district judge will then review the

 2   findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 3   Order

 4            The clerk of court is directed to assign a district judge to this case for the purpose of

 5   reviewing these findings and recommendations.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      August 12, 2020
 9                                                        UNITED STATES MAGISTRATE JUDGE
10

11   No. 206.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
